Citation Nr: 1145469	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  06-00 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include bipolar disorder, schizoaffective disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1988 to April 1992. 

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied the Veteran's petition to reopen a claim for service connection for a psychiatric disability as new and material evidence had not been received.

In his December 2005 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In March 2010, he was notified that his Board hearing had been scheduled for a date in April 2010.  He failed to appear for this hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing. Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In April 2006, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

In July 2010, the Board granted the petition to reopen the claim for service connection for a psychiatric disability and remanded the underlying claim for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Medical records reveal that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, a July 2008 VA psychiatric treatment note and an August 2008 VA examination report indicated diagnoses of bipolar disorder and schizoaffective disorder.

The Veteran also contends that he has PTSD and has reported several stressors which occurred both during service and outside of service.  Such stressors include the following: the sounding of "general quarters" while stationed aboard the U.S.S. John F. Kennedy in January 1991; physical and emotional abuse of fellow service members; abuse as a child; and psychiatric hospitalization and the use of psychiatric medications.

In February 2011, a VA medical professional reviewed the Veteran's claims file and diagnosed him as having schizoaffective disorder, bipolar type.  The medical professional opined that the Veteran's psychiatric disability was inheritable and not acquired and that, therefore, it was unlikely the result of stressors related to service.  This opinion was based on the fact that although it was highly probable that any form of stress could precipitate the onset and actual manifestation of the Veteran's psychiatric disability, he served in the Navy from 1988 to 1992 and his first psychiatric hospitalization did not occur until 2 years following his discharge from service.

The medical professional also opined that the Veteran's symptomatology was not explainable by the diagnoses of PTSD or bipolar disorder.  No further explanation or reasoning was provided for this opinion.

The February 2011 opinions are inadequate because although the opinion provider reasoned that the Veteran was not hospitalized for psychiatric treatment until 2 years after service, the Veteran has reported on numerous occasions that he experienced psychiatric symptoms before, during, and in the years since service and that he was hospitalized for psychiatric problems at St. Frances Hospital in 1993 (any such records are unavailable) and at other unidentified facilities prior to that time.  These reports were apparently not considered in formulating the opinion.

A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The opinion that the Veteran did not have PTSD or bipolar disorder is also inadequate because it was not accompanied by any explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Furthermore, the opinion that the Veteran's psychiatric disability was inheritable alludes to a conclusion that the disability pre-existed service.  However, his February 1988 entrance examination reveals that there were no psychiatric abnormalities at the time he entered service and he is presumed sound.  38 U.S.C.A. § 1111 (West 2002).

Thus, a remand is necessary to obtain a new medical opinion as to the nature of the Veteran's current psychiatric disability and whether it was incurred or aggravated in service.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. 38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

In its July 2010 remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain all outstanding treatment records from, among other facilities, Geisinger Medical Center in June 1988 and the University of Miami.  In November 2010, the AOJ requested all available treatment records from Geisinger only for the period from May 1995 to November 2010.  The earliest treatment records from that facility in the claims file are dated in July 1999. 
Furthermore, in July 2010 the Veteran submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) for psychiatric treatment records at the University of Miami, Jackson Memorial Hospital.  There is no evidence that any efforts have been taken to obtain all available treatment records from that facility.  While the Veteran did not provide an address for this facility, it appears that it is publicly available.  Hence, the records are adequately identified. 

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  As the AOJ did not request any treatment records from Geisinger in June 1988 and did not attempt to obtain any records from Jackson Memorial Hospital, the Board is unfortunately compelled to again remand this claim for compliance with the instructions in its July 2010 remand.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. 
§ 3.159(c)(4).

The Veteran has reported and the evidence of record reflects that he has received treatment at the following facilities:  Northumberland County Mental Health/Mental Retardation Program in Sunbury, PA; "Christian Science" facilities in PA, OH, and VA; Delong Green Acres; Orangeville Manor; and Roxbury Treatment Center in Shippensburg, PA.  However, no efforts have been taken to obtain available treatment records from these facilities.

Also, the Veteran has reported treatment at Warren State Hospital in Warren, Pennsylvania beginning in February 2011.  The most recent treatment records in the claims file from this facility are dated in July 2010.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records. If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a psychiatric disability at the following treatment providers:  Geisinger Medical Center prior to July 1999; Warren State Hospital since July 2010; Jackson Memorial Hospital, 1611 NW 12th Avenue, Miami, FL 33136; Northumberland County Mental Health/Mental Retardation Program in Sunbury, PA; "Christian Science" facilities in PA, OH, and VA; Delong Green Acres; Orangeville Manor; and Roxbury Treatment Center in Shippensburg, PA.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.
2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, ask the medical professional who provided the February 2011 opinion to review the claims folder, including this remand, and provide an opinion as to the nature and etiology of the Veteran's current psychiatric disability.

The opinion provider should opine as to whether the Veteran's current psychiatric disability (any psychiatric disability diagnosed since August 2004) clearly and unmistakably pre-existed service and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) in active service beyond the normal progression of the disease.

If the current psychiatric disability (any psychiatric disability diagnosed since August 2004) did not clearly and unmistakably pre-exist service, and was clearly and unmistakably not aggravated in service, the opinion provider should opine as to whether is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset in service or in the year immediately following service, is related to the Veteran's reported in service stressors, or is otherwise the result of a disease or injury in service.

If the opinion provider finds that the Veteran meets the criteria for a diagnosis of PTSD, the opinion provider should specify the stressors supporting the diagnosis.

In formulating the above opinions, the opinion provider should acknowledge and comment on all previous psychiatric diagnoses provided since August 2004, the Veteran's reports of psychiatric symptoms before, during, and in the years since service, and his reported in service stressors.

The opinion provider must provide reasons for each opinion given. 

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The absence of service treatment records reflecting treatment for psychiatric symptoms in service cannot, standing alone, serve as the basis for a negative opinion. 

The opinion provider is advised that the Veteran is competent to report in-service stressors, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the opinion provider rejects the Veteran's reports, he or she must provide a reason for doing so.

If the medical professional who provided the February 2011 opinion is unavailable or otherwise unable to provide the requested opinions, the Veteran should be afforded a VA psychiatric examination (to include for PTSD) to obtain the necessary opinions.

3.  The AOJ should review the opinion/examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


